MEMORANDUM ***
Maria Margarita Lopez-Mejia, a native and citizen of El Salvador, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of Lopez-Mejia’s application for asylum and withholding of removal under 8 U.S.C. §§ 1158(a), 1231(b)(3). We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Where, as here, the BIA did not merely adopt the IJ’s decision but conducted an independent review, our review is limited to the BIA’s decision. Garrovillas v. INS, 156 F.Sd 1010, 1013 (9th Cir.1998) (citation omitted). Because the BIA left the IJ’s positive credibility finding undisturbed, we accept Lopez-Mejia’s testimony as true. Khourassany v. INS, 208 F.3d 1096, 1100 (9th Cir.2000). We review the BIA’s factual findings for substantial evidence and its legal conclusions de novo. Lim v. INS, 224 F.3d 929, 933 (9th Cir.2000).
Substantial evidence supports the BIA’s finding that the guerillas’ interest in Lopez-Mejia was not “on account of’ a protected ground but because they thought she had knowledge about her eldest daughter’s father, another guerilla. See Aguilar-Escobar v. INS, 136 F.3d 1240, 1241 (9th Cir.1998). Although the record evidence supports Lopez-Mejia’s contention that the government death squads sought her on account of actual or imputed political opinion, the evidence does not compel the conclusion that threats from the death squads, standing alone, establish past persecution. See Lim, 224 F.3d at 936-37. The threats also fail to establish a well-founded fear of future persecution because the record evidence did not compel the conclusion that Lopez-Mejia’s fear was objectively reasonable. Cf. id. at 934-35 (concluding petitioner’s fear was well-founded where death threats were linked to petitioner’s name appearing on a death list and evidence that others on same list had been killed). Therefore, substantial evidence supports the BIA’s conclusion that Lopez-Mejia is not eligible for asylum or withholding of removal. See Fisher v. INS, 79 F.3d 955, 964-65 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.